In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-13-00003-CR


                               REYNALDO REYES, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE


                             On Appeal from the 242nd District Court
                                      Hale County, Texas
               Trial Court No. A19242-1209, Honorable Edward Lee Self, Presiding

                                          MAY 10, 2013

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Reynaldo Reyes appeals his conviction of burglary of a habitation. He pled guilty

to the offense and was sentenced by a jury to twelve years confinement and a fine of

$2000.

      Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders 1 brief, wherein he certified that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has provided

      1
         See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
a copy of a letter sent to appellant informing him of counsel’s belief that there was no

reversible error and of appellant’s right to file a response pro se. By letter dated April 5,

2013, this court notified appellant of his right to file his own brief or response by May 6,

2013, if he wished to do so. To date, no response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal, which included the guilty plea, the sufficiency of

the evidence, the range of punishment, and the jury charge.              However, he has

explained why the issues are without merit. In addition, we conducted our own review

of the record to assess the accuracy of appellate counsel’s conclusions and to uncover

any arguable error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App.

1991) and have found none.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                             2